Citation Nr: 1341370	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-33 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Philadelphia RO.


FINDINGS OF FACT

1.  The Veteran's current low back disorder as likely as not had its onset during active duty service.

2.  The Veteran's bilateral hearing loss does not meet the definition of a disability, for VA purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2010 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service treatment records, and lay statements have been obtained.  Medical opinions regarding the etiology of the Veteran's low back disorder and bilateral hearing loss are of record.  

The Veteran's has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Legal Criteria and Analysis

Three elements must be satisfied to establish to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 


A.  Low Back Disorder

A December 2010 VA examiner diagnosed low back strain and opined it was not related to the Veteran's low back complaints in service on the basis there were no complaints or evaluations or treatment after 2000 until 2006 and that his family physician did not order tests or workup for his low back condition.  The examiner added the acute episode of lower back pain in 2008 was unrelated to in-service treatment the Veteran received in 1995 or 1999.  As for the Veteran's MRI findings of disc bulge at L4-L5, diagnosed in 1999, the examiner indicated it was a normal finding for someone in the Veteran's age group.

Despite the examiner's opinions, the Board finds the Veteran's low back disorder is as likely as not related to service.  While a disc bulge may be a normal occurrence in a person the Veteran's age, it was not found on enlistment examination and was first diagnosed during the Veteran's service.  Hence, the disability is shown to have had its onset during service.  

The VA examiner's opinion is also less probative because the rationale does not accurately reflect the Veteran's low back history.  Although the examiner stated there were no complaints after 2000, the record shows the Veteran continued to have low back complaints in 2001 and, in fact, he received facet block, medial branch block injections in March2002.  Low back complaints were also noted in May 2006.

Finally, the examiner does not take into account the Veteran's report of ongoing low back pain in service that continued following his retirement from the military.  The Veteran is competent to report his symptoms.  In light of the evidence of recurrent back pain in service, the Board finds the Veteran's statements credible and probative.

When the evidence in favor of a claim is equally probative as evidence against the claim, the benefit of the doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.  On this basis, service connection is granted for a low back disability.

B. Bilateral Hearing Loss

In addition to the three elements needed to establish service connection, regulations define when hearing loss is a disability, for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the Veteran's audiological evaluations in service do not reflect the presence of a hearing loss disability, as defined, there is evidence of shifts in hearing throughout his service.  See Service treatment records of audiograms in April 1987, March 1989, November 2003, October 2004, and July 2006.

On December 2010 post-service VA examination, the examiner noted the Veteran had noise exposure during service working 10 years as a cargo worker and 10 years as a culinary specialist, which involved working around loud ventilation units, steam kettles, and loud elevator alarms.  The VA examiner opined that due to the documented threshold shifts/hearing loss found during the Veteran's time in service his hearing loss was caused by hazardous noise exposure during his active military service.  However, based on current audiological findings, the examiner found the Veteran's hearing to be normal for rating purposes.  In particular, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
15
25
LEFT
0
5
5
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

Indeed, the Board notes the Veteran's service treatment records show he was routinely exposed to noise and had shifts in hearing despite being issued hearing protection.  See Service audiograms in November 2003, October 2004, and July 2006.  Unfortunately, while the examiner linked the Veteran's hearing loss directly to his noise exposure during service, the claim must ultimately be denied since his hearing loss is not yet severe enough to be defined as a disability under VA regulation.  See 38 C.F.R. § 3.385.

The threshold criterion for service connection is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current hearing loss disability, as defined by 38 C.F.R. § 3.385, service connection is not warranted.


ORDER

Service connection for a low back disorder is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


